Citation Nr: 1221782	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-34 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right knee strain.

2.  Entitlement to an initial compensable disability rating for a left knee strain.

3.  Entitlement to an initial disability rating in excess of 20 percent for herniated nucleus pulposus of the lumbar spine at L5-S1.  

4.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from June 1984 to October 1984, with additional reserve service in the Air National Guard from November 2001 to April 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This rating decision granted the Veteran's claims of entitlement to service connection for herniated nucleus pulposus of the lumbar spine at L5-S1, and right and left knee strains.  The RO assigned the Veteran an initial 20 percent disability rating for the low back disability, and noncompensable (i.e., 0 percent) ratings for the right and left knee disabilities, all retroactively effective from July 8, 2004, the date of receipt of his claims.  His appeal is for a higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

The July 2005 rating decision also denied the Veteran's claim of entitlement to service connection for a cervical spine disorder.  

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, via video conference equipment between the Montgomery, Alabama, RO and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Here, the Board finds that additional development is required prior to adjudicating the Veteran's claims of entitlement to initial compensable disability ratings for the bilateral knees.  Therefore, these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran sustained an injury to his cervical spine in July 2002 during physical training and has continued to experience the residual effects of that injury during the years since his separation from service.  

2.  The Veteran's service-connected low back disability is not characterized by forward flexion of the thoracolumbar spine limited to 30 degrees, or by favorable ankylosis of the thoracolumbar spine.  He also does not suffer from incapacitating episodes requiring bed rest.  Additionally, there are no neurologic abnormalities present so as to award a separate disability rating.  

3.  The evidence in this case does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for herniated nucleus pulposus of the lumbar spine at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011). 

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance as it pertains to the claim for service connection for the cervical spine disorder as it is granted herein.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Concerning the claim of entitlement to an initial disability rating in excess of 20 percent for the service-connected low back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's claim, letters dated in August 2004, September 2004, October 2004 and January 2005, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life] and the subsequent decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) [holding VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.]

However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision, VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].  As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran].

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's electronic Virtual VA file has also been reviewed and additional records have been associated with the Veteran's file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in June 2005 and December 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The December 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran contends that he currently suffers from a cervical spine disability that is the result of a disease or injury sustained in active duty service.  The Board concurs.

Governing Law and Regulations

Service connection may be granted if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

A "Veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, generally speaking, to establish entitlement to service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, i.e., link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Lay evidence, however, may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is that he has proof he has the claimed condition, a cervical spine disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Concerning this, a November 2004 private treatment record from Dr. R.B. and Dr. H.B. diagnosed the Veteran with cervical disc herniation and cervical spinal stenosis.  Additionally, his June 2005 VA compensation examination also determined the Veteran has cervical disc disease with moderate chronic cervical strain.  Thereafter, an August 2009 letter from Dr. T.P. further corroborated these diagnoses.  As such, the Veteran has established he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this cervical spine disorder is attributable to the Veteran's military service or dates back to his service, as he is alleging, or instead the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records contain a line of duty determination (LOD), showing he injured himself in July 2002 during a physical training exercise, specifically, a basketball game.  However, the Board notes the LOD specifically refers to the Veteran's lumbar spine, i.e., low back.  There are no specific references to the Veteran's cervical spine during his active duty or during a period of ACDUTRA or INACDUTRA, while his low back is repeatedly referenced as requiring continuous treatment.  He also has continuously received treatment for his currently service-connected low back disorder and exhibited symptoms associated with his cervical spine (i.e., neck) disorders resulting from this in-service injury from VA ever since his separation from service.  

Concerning this, the Veteran's VA treatment records from August 2006 to April 2011 show repeated complaints and treatment for the symptoms associated with his cervical spine disorder.  His private treatment records from December 2002 to June 2011 also show continuous symptomatology associated with his cervical spine disorder.  

In further support of his claim for service connection, an August 2009 letter from Dr. T.P. stated that the Veteran's "back and neck problems occurred after an accident while playing basketball while on active duty."  Additionally, Dr. T.P. stated he was unaware of any neck pain prior to that injury in July 2002.  An even more recent June 2011 letter, also from Dr. T.P., stated the Veteran has been under the physician's care since 2002, when the injury occurred and subsequent symptoms of his current disorder began.  Dr. T.P. again concluded the Veteran's neck problems are connected to his military service and are not getting better.  The Board notes it is not free to ignore the opinion of a treating physician, but neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  However, in the present case, there is no evidence to discount Dr. T.P.'s assessments of the Veteran's cervical spine disorder.  

The Board notes the Veteran has not been given a VA compensation examination, however, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But, see, too, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (wherein the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim.)

Additionally, in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim having experienced pain in his neck back while on ACDUTRA and INACDUTRA and, specifically, following the July 2002 reported injury.  He is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  He testified under oath during his videoconference hearing in August 2011 that he has had continuous problems with his neck ever since the July 2002 injury, however, his back was determined to be a more severe injury, which his records indicate.  His VA and private treatment records, in connection with the positive opinions rendered by Dr. T.P. in August 2009 and June 2011, further corroborate this reported history.  

The Board thus finds the Veteran's lay testimony concerning this is not only competent, but also credible, and show that he has continued to suffer from cervical spine related pathology since his initial injury in July 2002.  His lay testimony regarding this, therefore, has probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay testimony with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's cervical spine disorder is attributable to his military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that service connection is warranted.

III.  Increased Disability Rating

The Veteran contends that his service-connected low back disability is more severe than contemplated by his currently assigned 20 percent disability rating.  The Board disagrees.




Governing Law and Regulations

As noted above, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for the lumbar spine disability, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is currently rated as 20 percent disabled pursuant to Diagnostic Code (DC) 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Since the Veteran's claim was filed after September 26, 2003, the most recent version of the rating criteria regarding the severity of his lumbar spine disability will govern the adjudication of his claim.  

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the next higher evaluation of 40 is not available under DC 5243 absent a showing of forward flexion limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The even higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Generally speaking, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Therefore, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures; deformity, adhesions, defective innervation, or other pathology; or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2011). 



Schedular Consideration

Here, the Veteran's private treatment records from various providers dating from December 2002 to June 2011, show his continuous complaints of pain and treatment for his service-connected lumbar disability.  Additionally, a February 2003 magnetic resonance imaging report indicated L5-S1 disc herniation, but no spinal cancel stenosis or significant neural foraminal stenosis.  

The Veteran's VA treatment records from June 2005 to April 2011 also indicate continuous complaints and treatment for his service-connected disability.  Unfortunately, however, there are no objective range of motion findings in these treatment records.  

The Veteran was provided an initial VA compensation examination in June 2005 in connection with his original claim for service connection for a lumbar spine disorder.  During the examination, it was noted the Veteran complained of pain in his lower back, radiating to the right leg.  The Veteran used both a back brace and a cane.  He did not indicate any weakness or loss of bowel or bladder control.  Upon objective physical examination, the examiner noted flexion to 45 degrees; lateral extension to 30 degrees, bilaterally; and, rotation to 30 degrees, bilaterally.  The examiner indicated the Veteran had pain at the endpoints of each movement, but there was no additional limitation with repetitive motion noted.  The Veteran also complained of pain in his right foot in an S1 distribution, but the examiner determined there was no foot drop and the Veteran had good reflexes in his lower extremities.  The examiner consequently diagnosed mild chronic lumbar strain.  There was no indication of incapacitating episodes or neurological abnormalities. 

In December 2010, the Veteran underwent an additional VA examination, this time to reassess the severity of his now service-connected disability.  At the outset of the examination, the Veteran complained of pain and spasms increasing in intensity and duration.  The Veteran stated during a flare-up he could not move and must lie down.  He continued to wear a back brace and participated in physical therapy.  The Veteran also complained of stiffness, pain, spasms, and a radiating pain to the buttocks.  The examiner determined there was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 40 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and, rotation to 20 degrees, bilaterally.  The examiner stated there was pain on active range of motion but there were not additional limitations after repetitions.  There was no indication of any incapacitating episodes.  

A neurological examination, conducted at the December 2010 examination, showed all reflexes were 2+, which indicatived normal reflexes.  The upper and lower extremities, bilaterally, were found to be normal upon sensory examination.  Motor examination also returned normal results.  Lasegue's sign was positive on both sides.  As a result of these objective findings, the examiner determined the Veteran's service-connected low back disability has resulted in increased absenteeism at work, limitation of his job duties, and possible lack of progression and promotion.  He also suffers from decreased mobility and decreased manual dexterity.  

However, the evidence of record does not support a finding that the Veteran is entitled to a the next higher 40 percent rating for his service-connected lumbar spine disability.  In this regard, the Veteran's forward flexion of the thoracolumbar spine is not limited to 30 degrees or less.  He also does not present with favorable ankylosis of the entire thoracolumbar spine.  This is evidenced by the December 2010 VA examination, which showed that the Veteran had forward flexion of the lumbar spine to 40 degrees.  Therefore, he certainly does not exhibit unfavorable ankylosis at any time during the course of this appeal.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has consistently complained of low back pain and other associated symptoms, which were all noted during his initial VA examination in June 2005, and the more recent December 2010 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Despite the Veteran's complaints of pain, this did not result in limitation of flexion to 30 degrees, or favorable ankylosis of the lumbar spine.  The Veteran was still able to demonstrate range of motion during both of his VA examinations to the points indicated above.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (emphasis added).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  But, here, neither of the VA compensation examinations revealed additional functional impairment, including additional limitation of motion, on account of his pain, etc.  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  The Veteran's VA examinations, private treatment records, and VA treatment records all fail to show that he has had incapacitating episodes due to his lumbar spine disorder, which required bed rest prescribed by a physician.  Therefore, a higher evaluation is also not assignable under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, there is no indication the Veteran suffers from any neurological abnormalities associated with his lumbar spine disability, either at the initial June 2005 examination or the subsequent December 2010 examination.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

Accordingly, the preponderance of the evidence is against finding that the Veteran's lumbar spine disability warrants an initial rating higher than 20 percent at any point during the appellate period, and, to that extent, the appeal is denied.  See 38 C.F.R. §§ 4.3, 4.7 (2011); see also Hart, supra.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.
ExtraSchedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (2011).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lumbar spine disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  His complaints of chronic pain associated with the lumbar spine disability are also contemplated by the schedular rating criteria of DC 5243.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.





ORDER

Entitlement to service connection for a cervical spine disorder is granted. 

Entitlement to an initial disability rating in excess of 20 percent for herniated nucleus pulposus of the lumbar spine at L5-S1 is denied.  


REMAND

The Veteran's right and left knee disabilities were last examined for compensation purposes in March 2011; however, during his August 2011 Board video conference hearing, the Veteran stated the examination was very short and inadequate.  The Board notes that the March 2011 examination does not contain range of motion testing of his right and left knees, nor does it address the appropriate questions associated with an increased rating claim.  Further, the Veteran argues that his right and left knee disabilities are worse than when last adequately examined in December 2010, since he suffers from swelling and has difficulty walking or sitting for long periods of time.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing the current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As such, the Veteran should be reexamined to reassess the severity of his right and left knee disabilities.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his right and left knee disabilities, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any available outstanding treatment records, schedule the Veteran for a new VA joints examination with an appropriate expert to reassess the severity of his current bilateral knee disabilities.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the examination.  The examination report should reflect that this has been accomplished.  In determining the current level of severity of the Veteran's service-connected bilateral knee disabilities, any relevant diagnostic testing or evaluation should be performed.

3.  Thereafter, the Veteran's claims should be readjudicated.  If additional compensation is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


